IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                January 9, 2008
                               No. 07-50059
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MARQUIS HARDAWAY

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:05-CR-644-ALL


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Marquis Hardaway appeals his guilty-plea conviction for possession of
cocaine and possession of a firearm in furtherance of a drug-trafficking crime.
Hardaway argues that the district court erred when it denied his motion to
suppress the evidence because the affidavit supporting the warrant that led to
his arrest was a “bare bones” affidavit. He contends that the magistrate judge
was not presented with sufficient information to make an independent probable
cause determination because the only fact provided to support the affiant’s

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-50059

conclusion that the informant was reliable was a reference to the informant
having given “true and correct” information about controlled substances in the
past.
        If an affidavit is based on information supplied by a confidential
informant, this court examines the informant’s veracity and basis of knowledge
to determine if in the “totality of the circumstances” his information is credible.
See United States v. Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992); United States
v. McKnight, 953 F.2d 898, 904-05 (5th Cir. 1992). Detective Saenz’s assertion
that the informant had provided information in the past that proved to be true,
reliable, and correct sufficiently established the informant’s veracity.       See
McKnight, 953 F.2d at 904-05; see also, Christian v. McKaskle, 731 F.2d 1196,
1200 (5th Cir. 1984).     Additionally, Saenz’s statement that the informant
personally observed Hardaway possess cocaine at Hardaway’s residence twenty
four hours before he gave his affidavit and that the informant knew Hardaway’s
alias, race, and birth date established that the informant had a sufficient basis
of knowledge. See e.g., Mack v. City of Abilene, 461 F.3d 547, 551 (5th Cir. 2006);
United States v. Jackson, 818 F.2d 345, 349 (5th Cir. 1987).
        Thus, the information contained in the affidavit was sufficient to support
a good-faith conclusion by an objectively reasonable officer that the affidavit on
which the warrant was based was adequate to establish probable cause. See
Satterwhite, 980 F.2d at 320. The district court did not err when it denied
Hardaway’s motion to suppress the evidence.
        AFFIRMED.




                                         2